UPON REHEARING EN BANC
Opinion
On April 19, 1991 a majority of a panel of this Court affirmed the conviction of Allan L. Neustadter, 12 Va. App. 273, 403 S.E.2d 391 (1991). Neustadter’s petition for rehearing en banc was granted and heard on October 22, 1991. For the reasons stated in the panel’s opinion, a majority of the Court affirms the judgment of the trial court. Accordingly, the stay of this Court’s April 9, 1991 mandate is lifted and its directives reinstated.
Judge Benton, with whom Judges Barrow and Elder join, would reverse the judgment of the trial court for the reasons stated in the dissenting opinion of the original panel decision.
This order shall be published and certified to the trial court.